Citation Nr: 0503166	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $3,357.00.


REPRESENTATION

Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 to February 
1975.  He died in May 1996.  The appellant is his widow.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office's (RO) Committee on 
Waivers and Compromises (Committee). 

In February 2004, the appellant withdrew in writing her 
September 2003 request for a Travel Board hearing.

A review of the record shows that the appellant has not 
contested the amount of the overpayment.  Therefore, the 
issue of the creation of the debt will not be addressed 
below.


FINDINGS OF FACT

1.  The appellant was overpaid VA death pension benefits in 
the amount of $3,357.00, due to her failure to promptly and 
accurately inform VA of her earned income.

2.  Recovery of the indebtedness would result in severe 
financial hardship to the appellant.

3.  The appellant is currently in receipt of VA improved 
death pension benefits.  Recovery of the overpayment would 
defeat the purpose for which benefits were intended.

4.  The appellant has received benefits to which she was not 
legally entitled.  Failure to make restitution would result 
in an unfair gain to the appellant.

5.  The appellant did not relinquish any valuable right or 
incur a legal obligation in reliance on VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of VA improved death pension 
benefits in the amount of $3,357.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. § 1.963(a), 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  In addition, regulations implementing the VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2004).

However, the changes noted above are not applicable to 
claims such as the one herein at issue.  In Barger v. 
Principi, 16 Vet. App. 132 (2002), the United States Court 
of Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases is found in Chapter 53, 
Title 38, United States Code, and that the provisions of the 
VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, the Board need not consider any further the 
question of VCAA compliance or application since no 
conceivable prejudice to the appellant could result from this 
adjudication.  This is so in view of the fact that the full 
benefit sought by the appellant as to this issue is being 
granted by this decision of the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Background 

In December 1996, the RO informed that appellant that her 
death pension benefits claim had been granted.  The RO 
explained to the appellant that her pension rate was 
dependent on her income and the number of her dependents and 
that she should notify VA right away of any changes in her 
income or dependent status.

In a subsequent December 1996 letter amending her pension 
award, the appellant was again informed that she must 
immediately notify VA of any change in her income and 
dependent status and that her failure to provide such notice 
may create an overpayment which would have to be repaid.  She 
was similarly informed of this responsibility in VA letters 
dated in November 1997 and November 1999.

In November 1999, the appellant's death pension benefits were 
adjusted due to information that the appellant had received 
unreported wages and unearned income in 1996.  Consequently, 
an overpayment was declared in January 2000 in the amount of 
$2633.00, covering the period from October 1, 1996, to 
October 30, 1999.  The Committee granted the appellant's 
request for waiver of recovery of the overpayment in January 
2000 upon the application of equity and good conscience.  
Specifically, the Committee based its decision on financial 
hardship; that is, that collection of the debt would have 
impaired the ability of the appellant to provide for basic 
necessities.  Also, the committee found that since the 
appellant's death pension benefits were the principal means 
of support, collection of the debt would defeat the purpose 
of the benefit.

In October 2001, the appellant's death pension benefits were 
again amended based on the appellant's report in February 
2001 of part-time work that was to commence on March 1, 2001.  
Accordingly, the Committee declared another overpayment in 
the amount of $2,388.00, for the period from March 1, 2001, 
to August 30, 2001.  In October 2001, the Committee granted 
the appellant's request for waiver of recovery of the 
overpayment upon the application of equity and good 
conscience.  The Committee based its decision on financial 
hardship; that is, that collection of the debt would have 
impaired the ability of the appellant to provide for basic 
necessities.  In addition, the Committee determined that 
since the appellant's death pension benefits were the 
principal means of support, collection of the debt would 
defeat the purpose of the benefit.

The appellant completed an Improved Pension Eligibility 
Verification Report (Surviving Spouse with no Children) (VA 
Form 21-0518) (EVR) in January 2002 showing that her gross 
wages from January 1, 2001, to December 31, 2001, totaled 
$6,058.00.

Following the RO's receipt of the January 2002 EVR (showing 
that the appellant had earned more income than had previously 
been reported in 2001), and based on information from the 
appellant that her daughter was no longer in her custody as 
of June 2001, the RO informed the appellant in May 2002 that 
it was retroactively reducing her pension payments effective 
in January 2001, and terminating her payments effective in 
June 2001.  The Committee thereafter declared an overpayment 
of $3,357.00.   

Later in May 2002, the appellant submitted another EVR 
showing that her monthly income from January 1, 2002, to June 
1, 2002, was $588.00 a month.  She also requested a wavier of 
the $3,357.00 overpayment reporting $721 in monthly expenses 
as follows:  $350 for rent; $60 for electricity; $19 for gas; 
$150 for food; $100 for car payment and $42 for car 
insurance.  

In the July 2002 decision from Committee denying the 
veteran's waiver request, the Committee found that although 
her financial status information showed financial hardship, 
the appellant had been granted two prior overpayment waiver 
requests due to unreported income, and that the Committee 
could not in good conscience grant her current waiver 
request. 

In September 2002, the RO informed the appellant in writing 
that her May 2002 EVR showing $588 in monthly income was 
still considered excessive income to receive VA benefits.  
The RO also informed the appellant that she may be eligible 
to have her VA pension benefits reinstated if she was not 
currently receiving any income.

In a November 2002 statement, the appellant said that she was 
not working because she was going to be treated for hepatitis 
C.  She said she was already on depression medication.  She 
said she paid half the rent and half the bills where she was 
living and listed $521 in expenses as follows:  $200 for 
rent; $60 for electricity, $52 for gas; $39 for cable; $29 
for phone and $150 for food.

In April and June 2003, the appellant filed new claims for 
improved death pension benefits and reported that she had no 
income.  She also reported that she was being treated for 
Hepatitis C and could no longer work.  

In a June 2003 statement, the appellant requested that her VA 
pension benefits be reinstated.  She asserted that she had to 
begin treatment for hepatitis C which she had had for years.  
She said she was unable to work because she was dizzy and 
weak.  She also said that she had to cancel one medical 
appointment because she did not have the money to pay for it.  

The appellant again requested in July 2003 that her pension 
benefits be reinstated.  She completed an EVR in July 2003 
stating that she had earned wages from January 1, 2003, 
through March 15, 2003, but was not sure how much she earned.  
She said it was not over $2,000.

The appellant submitted a medical record dated in July 2003 
showing that she was temporarily able to perform only 
sedentary work for 20 hours a week.  This temporary 12 month 
restriction was due to hepatitis C and fatigue.

Also on file are private progress notes dated in November 
2003 reflecting an assessment of chronic obstructive 
pulmonary disease and bronchospasm, and an upper respiratory 
viral infection.

The appellant reported on a January 2004 EVR that she was not 
currently earning any wages and last worked in March 2003 at 
which time she quit under her doctor's orders.

In May 2004, the RO granted the appellant's claim for 
improved pension benefits, effective January 29, 2004.

Analysis

Recovery of an overpayment of VA death pension benefits may 
be waived if recovery of the indebtedness from the payee who 
received the benefit would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a) (2004).  The equity and good conscience standard 
will be applied when the facts and circumstances in an 
individual case indicate a need for reasonableness and 
moderation in the exercise of the government's rights.  The 
equity and good conscience standard means arriving at a fair 
decision between the obligor and the Government.  In making 
this decision, consideration is to be given to factors such 
as:  The fault of the debtor; a balancing of the fault of the 
debtor against any fault of the VA; whether collection would 
deprive the debtor of basic necessities; whether recovery 
would nullify the objective for which the benefits were 
intended; whether a failure to make restitution would result 
in unfair gain to the debtor; and whether reliance on the 
benefits would result in relinquishment of a valuable right 
or incurrence of a legal obligation.  38 C.F.R. § 1.965(a) 
(2004).

The appellant is clearly at fault in the creation of the 
overpayment of VA improved death pension benefits by reason 
of her failure to properly notify the RO of all earned income 
for the period in question.  The fact that she had been 
previously notified on more than one occasion of the need to 
report any change in income and the fact that two prior 
overpayments had been created due to her earned income, is 
clear evidence of her knowledge of and failure to accurately 
report all of her earned income.  Nonetheless, it should be 
pointed out that the creation of the October 2000 overpayment 
was due to the appellant's own report that she was working 
part-time, and not on any failure on her part to report the 
income.

Despite the fault of the appellant in the creation of this 
overpayment, consideration must also be given to the fact 
that recovery of the overpayment would result in severe 
financial hardship to her and would undoubtedly adversely 
impact her ability to meet her basic needs, especially in 
view of her medical problems.  The record shows that she has 
not worked since March 2003 and began receiving VA improved 
pension benefits in January 2004.  It appears that her VA 
pension is approximately $552 per month.  Although the 
appellant's reported expenses have varied, it appears that 
they have been in the $500 to $700 range.  Given the current 
income, the Board believes that there is little, if any, 
excess income to meet monthly expenses.  Thus, an attempt to 
recover the overpayment would defeat the purpose for which 
the benefits were intended.  Other factors in the equity and 
good conscience standard do not tend to support her waiver 
request.  In this respect, the appellant has received 
benefits to which she was not legally entitled and her 
failure to make restitution would result in an unfair gain to 
her.  Also, she did not relinquish any valuable right or 
incur a legal obligation in reliance on VA benefits.  

Apparently, this is not the first time the appellant was 
charged with an overpayment due to her failure to immediately 
report changes in her income.  Given this history, the level 
of fault to be attributed to the appellant could be viewed as 
increasing in degree with each overpayment.  She should 
certainly be fully aware by now of her responsibility to 
immediately report changes in income.  However, the RO has 
not determined that a statutory bar to waiver exists due to 
fraud, misrepresentation, or bad faith on the appellant's 
part in connection with the current overpayment.  38 U.S.C.A. 
§ 5302.

Notwithstanding, after evidence in light of the factors 
listed in 38 C.F.R. § 1.965, the Board believes under the 
circumstances of this case, the financial hardship element 
together with the fact that recovery would defeat the purpose 
of the pension program, are of such importance as to outweigh 
those elements which would tend to support recovery.  
Accordingly, the Board finds that recovery of the overpayment 
from the appellant would be against equity and good 
conscience.  Thus, a waiver of recovery of the overpayment of 
VA improved death pension benefits to the appellant in the 
amount of $3,357.00 is granted.


ORDER

The appeal is granted.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


